DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 – 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LAPPAS et al. US 2018/0093419 (hereinafter LAPPAS).

Regarding claim 12, LAPPAS teaches: a method of generating a distortion-compensated geometry for a workpiece (Fig. 14), the method comprising:
generating a green body part mesh for the workpiece, the green body part mesh comprising a plurality of green body part mesh nodes ([0149] - - polygon mesh model; [0155] - - green body techniques);
performing a first sintering analysis on the green body part mesh to generate a post- sintering mesh based on the green body part mesh, the post-sintering mesh including a plurality of post-sintering mesh nodes (Fig. 14, #1406,1408, [0259] - - simulated object is a post sintering model, it is a mesh model;), the first sintering analysis comprising a plurality of loading conditions, the loading conditions comprising at least one of a gravitational load and a frictional load ([0242] - - deformation caused by external loads, e.g. gravity);
co-registering the post-sintering mesh and a model mesh having a geometry corresponding to a desired geometry for the workpiece, the model mesh including a plurality of model mesh nodes, each of the plurality of model mesh nodes corresponding to one of the post- sintering mesh nodes (Fig. 14, #1410 - - comparing models; [0167] - - comparing comprises determining a correspondence between the markers of models);
computing a plurality of displacements of the plurality of post-sintering mesh nodes relative to the plurality of model mesh nodes, each of the displacements representing a distance between a post-sintering mesh node and a corresponding one of the model mesh nodes (Fig. 14, [0259] - - comparing dimensions of the simulated object with the geometric model of the requested object; determining an amount of deformation);
determining that the plurality of displacements does not meet a predetermined tolerance for the workpiece (Fig. 14, [0259] - - determine whether deformation are below or above a predetermined threshold);
in response to the determination, moving a green body part mesh node in the green body part mesh in a direction opposite to a direction of the displacement of the post sintering mesh node that corresponds to the green body part mesh node to generate the distortion-compensated geometry ([0258] - - a geometric model is adjusted by applying a negative displacement to the geometric model; Fig. 14, [0259] - - generating a corrected geometric model); and
outputting the distortion-compensated geometry to an additive manufacturing apparatus for printing the workpiece (Fig. 14, [0259] - - forming the object using the corrected geometric model).

Regarding claim 13, LAPPAS teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches:
inverting the displacement of the post-sintering mesh node ([0258] - - “a geometric model can be adjusted by applying a negative displacement to the geometric model”, negative displacement is inverting the displacement);
multiplying the displacement of the post-sintering mesh node by a nodal compensation factor to compute a compensation displacement ([0167] - - “in some embodiments, the locations are adjusted by the computed displacement vector multiplied by negative one”; negative one is a compensation factor); and
adding the compensation displacement to a position of the green body part mesh node to move the green body part mesh node and generate an updated green body part mesh ([0258] - - a geometric model is adjusted by applying a negative displacement to the geometric model).

Regarding claim 14, LAPPAS teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches:
performing an additional sintering analysis on the updated green body part mesh to generate an additional post-sintering mesh, the additional post-sintering mesh including a plurality of additional post-sintering mesh nodes;
co-registering the additional post-sintering mesh and the model mesh;
computing a plurality of displacements of the plurality of additional post-sintering mesh nodes relative to the plurality of model mesh nodes, each of the additional displacements representing a distance between an additional post-sintering mesh node and a corresponding one of the model mesh nodes;
determining that the plurality of displacements meets the predetermined tolerance for the workpiece; and
in response to the determination, outputting the updated green body part mesh as the distortion-compensated geometry (Fig. 14, [0259] - - repeating steps 1406, 1408, 1410, 1412 and 1414 till converge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1  – 8, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over LAPPAS et al. US 2018/0093419 (hereinafter LAPPAS) in view of Chin et al. US 2018/0307209 (hereinafter Chin).

Regarding claim 1, LAPPAS teaches: a method of generating a distortion-compensated geometry for a workpiece (Fig. 14), the method comprising:
receiving a three-dimensional model for the workpiece (Fig. 14, [0259] - - obtain a geometric model of the requested object);
discretizing the green body part geometry into a green body part mesh, the green body part mesh comprising a plurality of green body part mesh nodes ([0149] - - “the one or more markers correspond to features (e.g., mesh lines, tessellations, grid lines) of one or more models (e.g., polygon mesh); polygon mesh is green body part mesh; markers are interpreted as mesh nodes; [0167] - - markers include mesh lines or other point cloud features of the geometric model; [0155] - - green body techniques);
performing a first sintering analysis on the green body part mesh to generate a post- sintering mesh based on the green body part mesh, the post-sintering mesh including a plurality of post-sintering mesh nodes (Fig. 14, #1406,1408, [0259] - - simulated object is a post sintering model, it is a mesh model;);
co-registering the post-sintering mesh and a model mesh having a geometry corresponding to the three-dimensional model, the model mesh including a plurality of model mesh nodes, each of the plurality of model mesh nodes corresponding to one of the post-sintering mesh nodes (Fig. 14, #1410 - - comparing models; [0167] - - comparing comprises determining a correspondence between the markers of models);
for each of the plurality of post-sintering mesh nodes, determine a displacement between a post-sintering mesh node and a corresponding model mesh node (Fig. 14, [0259] - - comparing dimensions of the simulated object with the geometric model of the requested object; determining an amount of deformation);
determining that at least one of the displacements is greater than or equal to a threshold (Fig. 14, [0259] - - determine whether deformation are below or above a predetermined threshold);
in response to the determination, moving a green body part mesh node in the green body part mesh in a direction opposite to a direction of the displacement of the post sintering mesh node that corresponds to the green body part mesh node to generate the distortion-compensated distortion predicting geometry ([0258] - - a geometric model is adjusted by applying a negative displacement to the geometric model; Fig. 14, [0259] - - generating a corrected geometric model); and
outputting the distortion-compensated geometry to an additive manufacturing apparatus for printing the workpiece (Fig. 14, [0259] - - forming the object using the corrected geometric model).

But LAPPAS does not explicitly teach: 
scaling the three-dimensional model by a green scaling factor to generate a green body part geometry;

However, Chin teaches:
scaling the three-dimensional model by a green scaling factor to generate a green body part geometry ([0077] - - scale the object, e.g. 105% is a scaling factor);

LAPPAS and Chin are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by LAPPAS, and incorporating a scaling factor, as taught by Chin.  

One of ordinary skill in the art would have been motivated to do this modification in order to compensate for shrinkage due to sintering, as suggested by Chin ([0077]).

Regarding claim 2, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

Chin further teaches: generating the model mesh by down- scaling the green body part mesh using the green scaling factor ([0077] - - the green body mesh is enlarged by a scaling factor, e.g. 105%; After sintering the part would shrink to 100%; Therefore the post sintering mesh should be at 100% scale; One of ordinary skill in the art would down scaling the green body part mesh using the 105% to generate a model mesh at 100% scaling; thus the model mesh and post-sintering mesh are comparable).

LAPPAS and Chin are combinable for the same rationale as set forth.

Regarding claim 3, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches: receiving the threshold as an input from a user, the threshold comprising a build tolerance for the workpiece ([0139] - - “manufacture requirements indicate that the dimensions are within a specified threshold (e.g. tolerance)”).

Regarding claim 4, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches: comparing each displacement between each post-sintering node and that post-sintering node's corresponding model mesh node to the threshold ([0231] - - the locations of the physical markers are within a predetermined threshold range of the locations of the model markers).

Regarding claim 5, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches: determining that each displacement between each post-sintering node and that post-sintering node's corresponding model mesh node is greater than a nodal threshold for that particular post sintering node ([0231] - - the locations of the physical markers are within a predetermined threshold range of the locations of the model markers).

Regarding claim 6, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches: the nodal thresholds differ from one another based on position within the workpiece ([0139] - - threshold is tolerance, One of ordinary skill in the art would know that the tolerance would be different at different locations of a part;).

Regarding claim 7, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches: determining that a total of the displacements exceeds the threshold ([0232],[0233] - - distance matrices between a multiple number of markers represent total of the displacements;).

Regarding claim 8, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches:
inverting the displacement of the post-sintering mesh node ([0258] - - “a geometric model can be adjusted by applying a negative displacement to the geometric model”, negative displacement is inverting the displacement);
multiplying the displacement of the post-sintering mesh node by a nodal compensation factor to compute a compensation displacement ([0167] - - “in some embodiments, the locations are adjusted by the computed displacement vector multiplied by negative one”; negative one is a compensation factor); and
adding the compensation displacement to a position of the green body part mesh node to move the green body part mesh node and generate an updated green body part mesh ([0258] - - a geometric model is adjusted by applying a negative displacement to the geometric model).

Regarding claim 10, the combination of LAPPAS and Chin teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches: 
performing an additional sintering analysis on the updated green body part mesh to generate an additional post-sintering mesh, the additional post-sintering mesh including a plurality of additional post-sintering mesh nodes;
co-registering the additional post-sintering mesh and the model mesh;
for each of the plurality of additional post-sintering mesh nodes, determine a displacement between the additional post-sintering mesh node and a corresponding model mesh node;
determining that the displacements satisfy the threshold; and
in response to the determination, outputting the updated green body part mesh as the distortion-compensated geometry (Fig. 14, [0259] - - repeating steps 1406, 1408, 1410, 1412 and 1414 till converge).

Regarding claim 15, LAPPAS teaches all the limitations of the base claims as outlined above. 

LAPPAS further teaches:
receiving a three-dimensional model of the workpiece (Fig. 14, [0259] - - obtain a geometric model of the requested object);

But LAPPAS does not explicitly teach: 
expanding the three-dimensional model by a green scaling factor to generate a green part geometry based on the three-dimensional model, wherein the green body part mesh is generated from the green body part geometry.

However, Chin teaches:
expanding the three-dimensional model by a green scaling factor to generate a green part geometry based on the three-dimensional model, wherein the green body part mesh is generated from the green body part geometry ([0077] - - scale the object, e.g. 105% is a scaling factor).

LAPPAS and Chin are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by LAPPAS, and incorporating a scaling factor, as taught by Chin.  

One of ordinary skill in the art would have been motivated to do this modification in order to compensate for shrinkage due to sintering, as suggested by Chin ([0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116